Order unanimously affirmed, with costs. The rule adopted in Matter of McGarry v. Walsh (213 App. Div. 289) and in Matter of Riker v. Board of Standards & Appeals (225 id. 570) is not applicable to the present case. Here new conditions have arisen, due to changes in the neighborhood and the use of adjacent property, so that the application is in effect based on a new state of facts instead of constituting a reopening of a matter once decided. Furthermore, the granting of a variance is hedged about with conditions and limitations. (See Matter of Riverside St. Clair Corp. v. Walsh, 131 Misc. 652; affd., 225 App. Div. 655; Matter of Ficaro v. Walsh, 226 id. 441.) Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.